Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
The allowed claims are directed to serving software components for the control and operation of a sensor device within a security system, such that a reduced set selection of pre-generated and device-specific UI components corresponding to a model identifier and firmware version for the sensor device is performed to generate a custom package for serving to the sensor device, and specifically that the reduced set selection of UI components once served has the effect of restricting UI selectable values for a particular performance setting for the sensor device.
The closest cited prior art of record permits serving of custom updates to remote devices, from a server, on the basis of device-related information that serves as a constraint, but these devices are not sensor devices for a security system and otherwise feature constraints that do not make sense for security system sensors, e.g. feature mobile device mobility and the like as operative constraints, and therefore are not reasonably applied in a prior art rejection.  Moreover, the restriction of UI selectable values for performance settings of a sensor device, as a result of the server’s processing based on the recited device model ID and firmware version, is not found in the cited prior art.  On the basis of at least these two aspects, the Examiner finds the claims allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174